EXHIBIT 10.4

 

MODIFICATION TO
REPUBLIC BANCORP, INC.
REPUBLIC BANK & TRUST COMPANY

 

OFFICER COMPENSATION CONTINUATION AGREEMENT

 

FOR IRC SECTION 409A

 

THIS MODIFICATION to the Officer Compensation Continuation Agreement dated as of
the 12th day of January, 1995 (“Agreement”) by and between REPUBLIC BANCORP,
INC. (“Company”), REPUBLIC BANK & TRUST COMPANY (“Bank”) and DAVID VEST
(“Executive”) revises the Agreement so as to conform to section 409A of the
Internal Revenue Code of 1986, as amended. The parties agree to modify the
Agreement as follows:

 

A.

 

Effective January 1, 2005, the introductory paragraph (and only the introductory
paragraph) of Section 3.4 of the Agreement is hereby deleted and the following
inserted in lieu thereof:

 

3.4           Compensation Upon Termination. If during a Contract Period the
Executive’s employment shall be terminated by the Bank other than pursuant to
death or for Cause, or if the Executive shall terminate his employment for Good
Reason, then the Company shall continue to pay, or the Company shall cause the
Bank to continue to pay, for the remainder of the Contract Period, the
Executive’s Compensation in the same manner as if employment had not terminated;
provided, however, that if the Executive is a “key employee” within the meaning
of Section 416(i) (but without regard to Section 416(i)(5)) of the Internal
Revenue Code of 1986, as amended, at any time during the calendar year in which
occurs the Executive’s separation from service from the Bank (and the Company),
and stock of the Company is publicly traded on an established securities market
or otherwise as of the date of the Executive’s separation from service from the
Bank (and the Company), such payments to the Executive shall not commence
earlier than six months following the date of the Executive’s separation from
service from the Bank (and the Company). In the event of such delay, the initial
payment to the Executive shall include amounts that previously would have been
paid to the Executive under this Section 3.4, but for the delay on account of
the Executive’s status as a “key employee.”

 

--------------------------------------------------------------------------------


 

B.

 

Except as specifically modified above, the Agreement shall remain unchanged and,
as modified herein, shall continue in full force and effect. This Modification
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. The validity, interpretation, construction
and performance of this Modification shall be governed by the laws of the
Commonwealth of Kentucky.

 

IN WITNESS WHEREOF, the Company and the Bank, by their duly authorized officers,
and the Executive have caused this Modification to the Agreement to be executed
this 15th day of February, 2006, but to be effective as of January 1, 2005.

 

 

REPUBLIC BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DAVID VEST

 

2

--------------------------------------------------------------------------------